EVANDER, J.,
dissenting.
Because I do not believe that the cumulative effect of any improper arguments by the prosecutor denied Charriez a fair trial, I respectfully dissent. Furthermore, I believe that some of the prosecutor’s comments (e.g., that fifteen-, sixteen-, and seventeen-year-old children sometimes lack the ability to understand the consequences of their actions and that the alleged victim might perceive things differently at age nineteen than she did at age fifteen) permissibly suggested inferences that could properly be drawn from the evidence.